Mr. Justice Travieso
delivered the opinion of the conrt.
The District Attorney of Humacao filed an information against the appellant charging that on May 15, 1937, in an “illegal and voluntary manner he carried on his person a revolver, which is a weapon capable of inflicting bodily harm, and with which he killed José Dones.” The case having been submitted on the evidence introduced in the prosecution for manslaughter, the District Court of Humacao found him guilty of the crime of carrying a weapon and sentenced him to six months in jail.
• The present appeal assigns only one error, consisting in the rendering of a judgment which the appellant believes is contrary to the evidence and the law.
Appellant’s contention is that, according to the evidence, the happenings related to Dones’ death took place in the ■front yard (batey) of a house situated on án estate belonging to Encarnación Millán; that on the day charged in the information, the accused occupied said house as lessee thereof; that the road in front of the front yard of the house is a private road which crosses the estate and that no evidence *579for the prosecution was presented which shows that the accused carried the revolver on said road.
We have examined the evidence and find that in truth it is insufficient. None of the witnesses for the prosecution stated categorically that the accused was on the road carrying the gun before or at the moment he made use of the same. One of them testified that he saw the accused in front of his house which abuts on the road; another that he stood. between the road and the front yard of his house; another that he stood near a landmark in front of his house; and the last that he was near the road. Appellant’s evidence tended to show that he used the weapon in front of his own house, on the front yard in self-defense upon being attacked with a machete by José Dones.
The evidence being insufficient in our judgment .to sustain the information, the judgment appealed from must be reversed and the accused acquitted.
Mr. Justice De Jesús did not participate herein.